MANDERINO, Justice
(dissenting).
I dissent. For a document to serve as a will, it must show decedent’s intent to make a testamentary gift, Fick Will, 418 Pa. 352, 211 A.2d 425 (1965), must be in writing and be signed at the end thereof. 20 CPSA § 2502. The decedent, Gerald F. Scanlon, executed a bank signature card on March 15, 1965, intending to create a joint account with a right of survivorship between himself and appellant, his cousin, Frances Townley. That signature card clearly shows decedent’s intent to make a gift of the balance of the account to appellant if she survived him. It qualifies in all respects as a testamentary disposition.